William E. Cooper Attorney at Law 9630 Clayton Road Saint Louis, Missouri 63124 314-581-4091 bcooper@alliedcos.com November 1, 2013 Ronald E. Alper, Esq. Staff Attorney United States Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549 Re:Goldfields International Inc. Form 10-K for the Fiscal Year Ended January 31, 2013 Filed April 25, 2013 File No. 000-49996 Dear Mr. Alper: As counsel for Goldfields International Inc. (“Goldfields” or the “Company”), please be advised that all future reports will include the title of principal financial officer or chief accounting officer under the signature of the person signing in that capacity. Thank you for your continued assistance in this regard.Please do not hesitate to contact me with any questions or comments. Yours truly, /s/William E. Cooper William E. Cooper
